Citation Nr: 0522381	
Decision Date: 08/17/05    Archive Date: 08/25/05	

DOCKET NO.  04-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from November 1950 to 
April 1953.  There is also evidence on file that the veteran 
remained in the Reserve of the Army for some years after 
service until at least 1959.  For service in the field 
artillery in the Korean Conflict, the veteran was awarded the 
United Nations Service Medal, the Korean Service Medal with 
three Bronze Service Stars, and the Bronze Star Medal, among 
others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran perfected several issues 
for appeal but, in December 2004, each of those remaining 
issues resulted in allowances of service connection which 
constituted the full grant of the benefits sought.  The issue 
stated above remains and is ready for appellate review.  
Although the veteran had initially requested a hearing during 
the pendency of the appeal, he withdrew this request in 
writing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no competent clinical diagnosis or finding of 
tinnitus at any time during or subsequent to service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran filed his claim giving rise to the instant appeal 
in November 2002.  That same month, the veteran signed a 
statement indicating that he had been informed of the 
information and evidence that he was to provide to VA and 
which information and evidence that VA would attempt to 
obtain on his behalf.  The veteran reported that he did not 
have any additional evidence to provide other than that which 
had already been provided.  

The veteran was subsequently provided formal VCAA notice in 
March 2004.  This formal notice informed the veteran of the 
evidence it was necessary that he submit, the evidence VA 
would collect on his behalf, the evidence necessary to 
substantiate his claim, and requested him to submit any 
relevant evidence in his possession.  It appears that all 
known relevant medical evidence has been collected for 
review.  The veteran's service medical records and service 
personnel records have been collected, statements were 
received from the veteran's private physician, and the 
veteran was provided a VA examination which is adequate for 
rating purposes.  The veteran does not argue nor does the 
evidence on file suggest that there remains any additional 
evidence relevant to the veteran's claim which has not been 
collected for review.  The veteran was informed of the 
regulatory implementation of VCAA in statements of the case 
issued in July 2003 and December 2004.  The reasons and bases 
for the denial of this claim were also explained to the 
veteran in these statements of the case.  The Board finds 
that VCAA has been satisfied in this case.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
become manifest to a compensable degree within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

In the case of any veteran who engaged in combat with the 
enemy during active service with the US during a period of 
war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b).  

Analysis:  The service medical records contain no complaint, 
finding, diagnosis or treatment for tinnitus or hearing loss 
at any time during active military service.  The March 1953 
physical examination for separation from active service noted 
that the ears were normal, and on the accompanying report of 
medical history completed by the veteran, he indicated that 
he did not have any form of ear trouble or running ears.  
There are, in addition, records of physical examinations 
periodically conducted over the following years of the 
veteran's Reserve military service.  In February 1955, it was 
noted that the veteran had had a submucosal resection of the 
nose, and there had been a small polyp removed from the left 
ear canal, but these records are also entirely silent for any 
complaint or finding of tinnitus.  

The veteran filed his initial claim for service connection 
for hearing loss and tinnitus in November 2002, over 49 years 
after he was separated from active military service.  In 
developing this claim, the RO requested the veteran to 
provide any competent evidence documenting tinnitus but he 
did not do so.  In February 2004, a private osteopathic 
doctor wrote a statement on the veteran's behalf indicating 
that the 75-year-old veteran had sensorineural hearing loss 
at high frequencies that was likely related, at least in 
part, to his military service in the artillery.  This doctor 
did not make any statement as to whether the veteran 
complained of tinnitus or that he had confirmed that the 
veteran had tinnitus.  This opinion regarding hearing loss 
was later confirmed in the report of a VA audiometric 
examination conducted in November 2004, and service 
connection for bilateral hearing loss has thus been granted.

The veteran was provided a VA audiometric examination in 
November 2005.  The claims folder was available and reviewed 
by the VA audiologist.  The veteran recounted his exposure to 
loud noise during service in the military, including exposure 
to artillery, tanks, and gunfire during combat service in 
Korea.  He reported no significant post-military occupational 
or recreational noise exposure.  The audiologist also wrote 
that the veteran reported "a rare mild buzzing sound in his 
ears with air pressure changes or when blowing his nose too 
forcefully."  After conducting a full audiometric examination 
the audiologist provided a listing of diagnoses which 
included the conclusion that the "rare ringing in the ears 
described above is consistent with normal ear function and 
not with acoustic trauma."  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for tinnitus.  At 
present, there is simply a complete absence of competent 
medical evidence which in any way confirms that the veteran 
has tinnitus at any time during service and at all times 
thereafter.  The veteran's claim for service connection for 
bilateral hearing loss has been allowed based upon clinical 
opinions reasonably relating presently demonstrated hearing 
loss to the veteran's noise exposure during service.  The 
Board has considered the provisions of 38 U.S.C.A. § 1154(b), 
with respect to the veteran's claim for service connection 
for tinnitus, but although tinnitus may certainly be related 
to acoustic trauma to which the veteran was clearly exposed 
during combat service in Korea, there is an absence of any 
competent medical evidence documenting that the veteran in 
fact has tinnitus.  The only medical opinion on file, which 
included a review of the veteran's claims folder, found that 
the veteran does not have tinnitus related to noise exposure, 
and that the rare mild buzzing sound in the ears with air 
pressure changes or when blowing his nose too forcefully is 
consistent with "normal ear function and not with acoustic 
trauma."  


ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


